Citation Nr: 0123574	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1965.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In a November 2000 Board decision, the Board 
denied the veteran's claim for TDIU benefits.  Subsequently, 
the veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  On March 22, 2001, 
the Court issued an order granting the Secretary's motion for 
remand, vacating the November 2000 Board decision and 
remanding the case for further proceedings in light of the 
enactment of the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  At present, the 
veteran's case is before the Board pursuant to the March 22, 
2001 Court order. 


REMAND

The veteran is currently service-connected for the residuals 
of a left total knee replacement, rated as 60 percent 
disabling under Diagnostic Code 5055.  He contends that he is 
totally disabled due to his left knee disability and, as 
such, his rating should be 100 percent.  However, upon a 
preliminary review of the record, the Board finds that the 
record does not contain sufficient medical information which 
would allow an appropriate determination as to whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of a service-connected disability.  As 
such, the veteran's claim of entitlement to TDIU will be 
remanded to the RO for additional development.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this respect, under VA laws and regulations, a total 
disability rating based upon individual unemployability may 
be assigned upon a showing that a veteran is unable to secure 
or follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  Consideration 
may be given to a veteran's level of education, special 
training, and previous work experience, but the veteran's age 
and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2000).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a) (2000).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that certain 
percentages in the individual ratings are assigned.  
Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000).  In 
exceptional cases, an extra-schedular evaluation may be 
assigned on the basis of a showing of unemployability alone. 
See 38 C.F.R. § 4.16(b) (2000).

As noted above, the present record does not contain 
sufficient medical evidence to review the veteran's claim for 
TDIU benefits.  In this respect, the law is clear that if the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, 
the veteran should be scheduled to undergo a VA examination 
in order to ascertain the veteran's eligibility to TDIU 
benefits.

The Board also notes that the record contains documents from 
the Social Security Administration (SSA) indicating the 
veteran is currently receiving SSA disability benefits.  In 
this regard, in an October 1998 letter, the RO attempted to 
obtain from the SSA copies of the medical records used in 
awarding the veteran SSA benefits.  However, it is not clear 
that the SSA either submitted the requested records or 
responded to the RO's October 1998 letter.  As such, the RO 
should, once again, attempt to obtain these records.  The 
claims file must be properly documented with information 
obtained from the SSA specifically indicating that these 
records were not available, and the veteran must be notified 
that these records could not be obtained.

In addition, an October 1998 deferred rating decision 
indicates that the veteran's vocational rehabilitation 
records should be obtained, as well as the veteran's medical 
records from the Decatur VA Medical Center (VAMC).  And, an 
April 1999 VA form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) 
submitted by the veteran indicates that he received treatment 
at the Danville VAMC from September 1990 to 1999.  At 
present, the record contains neither the veteran's vocational 
rehabilitation records, nor his treatment records from the 
Decatur and Danville VAMC.  As such, the RO should attempt to 
obtain these records, and properly document the claims file 
with information obtained from the appropriate facility(ies) 
as to the availability of the records.

Lastly, the RO should request the veteran to submit an up-to-
date employment statement, and a VA form 21-4192 (Request for 
Employment Information in Connection With Claim for 
Disability Benefits) from his last employer.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO is requested to review the 
entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000. 
38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001)(to 
be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The RO should obtain from the 
Social Security Administration (SSA) 
any records pertinent to the veteran's 
claim for SSA disability benefits, as 
well as the medical records and any 
other evidence relied upon concerning 
that claim.

3.  The RO should obtain the veteran's 
VA vocational rehabilitation records.  
If the search for these records has 
negative results, the claims file must 
be properly documented with information 
obtained from the appropriate authority 
indicating that these records were not 
available.

4.  The RO should contact the veteran 
and obtain information with respect to 
his dates of treatment at the Decatur 
and Danville VA Medical Centers.  With 
the information obtained from the 
veteran, the RO should obtain and 
associate with the claims file the 
veteran's treatment records from the 
aforementioned facilities.  If the 
search for the mentioned records has 
negative results, the claims file must 
be properly documented with information 
obtained from the facilities 
specifically indicating that these 
records were not available.

5.  The RO should request that the 
veteran submit an up-to-date employment 
statement, and a VA form 21-4192 
(Request for Employment Information in 
Connection With Claim for Disability 
Benefits) from his last employer.

6. (a)  The RO should ensure that the 
veteran is scheduled for a VA 
examination to determine the severity 
of his service connected disability and 
his eligibility to TDIU benefits.  The 
examiner should be provided an 
opportunity to review the claims 
folder, including this remand.  The 
examiner should indicate in the report 
that the claims file was reviewed. The 
examiner must provide a complete 
rationale for all conclusions and 
opinions.  Any necessary tests or 
studies should be conducted.  The 
examiner should discuss all relevant 
medical evidence regarding the 
veteran's service-connected left knee 
disability, and should reconcile any 
contradictory evidence.  The examiner 
should also render a medical opinion as 
to which symptoms and what occupational 
impairment are attributable to the 
service-connected left knee disability, 
as opposed to any nonservice-connected 
condition(s).

(b)  The veteran's service-connected 
left knee disability should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, 
educational, and vocational history.  
On the basis of both current 
examination findings and a thorough 
review of all records in the claims 
file, the examiner should express an 
opinion regarding the overall degree of 
functional and occupational impairment 
resulting from the veteran's service-
connected left knee disability, and its 
effect on the veteran's 
ability/inability to secure or follow a 
substantially gainful occupation, as 
defined under 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2000).  If it is 
impossible to distinguish the 
symptomatology and/or functional or 
occupational impairment due to the 
service-connected condition, as opposed 
to any nonservice-connected 
condition(s), the examiner should so 
indicate.  An examination report must 
be issued including the rationale for 
all opinions expressed.

7.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

8.  The RO should readjudicate the issue 
of entitlement to a total disability 
rating based on individual 
unemployability due to a service-
connected disability, taking into account 
any additional evidence and the veteran's 
level of education, special training, and 
previous work experience.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.







The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




